            Case 2:17-cv-00575-JD Document 111 Filed 05/21/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GODDARD SYSTEMS, INC.,                                       CIVIL ACTION
              Plaintiff,

                v.

 NICHELLE STEWART,                                            NO. 17-575
 RANDY HILLARD,
 KN LEARNING, INC.,
 INTERNATIONAL PRESCHOOL LLC,
 MDJ DEVELOPMENT, LLC, and
 MICHAEL DAVID JOHNSON,
                Defendants.
 GODDARD SYSTEMS, INC.,                                       CIVIL ACTION
                Plaintiff,

                v.

 MDJ DEVELOPMENT, LLC, and                                    NO. 18-779
 TEXAS GODDARD, LLC,
               Defendants.

                             AMENDED SCHEDULING ORDER

       AND NOW, this 20th day of May, 2019, upon consideration of Motion to Dismiss for

Lack of Personal Jurisdiction Pursuant to F.R.Civ.P. 12(B)(2) filed by defendants, International

Preschool, LLC, MDJ Preschool, LLC and Michael David Johnson (Document No. 17, Civil

Action No. 17-575, filed April 14, 2017), IT IS ORDERED that supplemental memoranda of

law shall be filed on the following schedule:

       1.      Plaintiff – on or before June 14, 2019; and,

       2.      Moving defendants – on or before June 28, 2019.

Two (2) copies of each such memorandum shall be served on the Court (Chambers, Room

12613) when the original is filed.
          Case 2:17-cv-00575-JD Document 111 Filed 05/21/19 Page 2 of 2



       Upon consideration Texas Defendants’ Motion to Dismiss for Lack of Personal

Jurisdiction, Motion to Dismiss for Improper Venue, and Motion to Stay (Document No. 8, Civil

Action No. 18-779, filed April 6, 2018), and KNL Defendants’ Motion to Dismiss for Improper

Venue, and Motion to Stay (Document No. 9, Civil Action No. 18-779, filed April 13, 2018), IT

IS FURTHER ORDERED that plaintiff shall file and serve responses on or before June 14,

2019. Moving defendants are granted leave to file and serve replies on or before June 28, 2019.

Two (2) copies of each such document shall be served on the Court (Chambers, Room 12613)

when the original is filed.

       Upon consideration of Motions to Consolidate filed by plaintiff, Goddard Systems, Inc.

(Document No. 79, Civil Action No. 17-575, Document No. 7, Civil Action No. 18-779, filed

March 27, 2019), IT IS FURTHER ORDERED that plaintiff is granted leave to file and serve

replies not to exceed five (5) pages on or before June 14, 2019. Two (2) copies of each reply

shall be served on the Court (Chambers, Room 12613) when the original is filed.

       IT IS FURTHER ORDERED that the following attorneys are DESIGNATED as

liaison counsel:

           1. Michael Eidel, Esquire – Plaintiff, Goddard Systems, Inc.;

           2. Warren Fitzgerald, Jr., Esquire – Defendants, Nichelle Stewart, Randy Hilliard

and KNL Leaning, Inc.; and,

           3. Chevazz Brown, Esquire – Defendants, International Preschool, LLC, MDL

Development, LLC and Michael David Johnson.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.



                                                2
